We concur in the result reached by Mr. Justice Heher on the original application to him, and in the main for the reasons given in his memorandum, printed above. It is stated in the brief for prosecutor that he was mistaken in saying that six hundred properties were sold, and that in fact less than half that number were actually sold. Be this as it may, the reasoning of his opinion is not affected.
Our own examination of the matter satisfies us, first, that substantial injury to prosecutor has not been shown: second, that certain personal memoranda of witnesses offered in evidence were clearly incompetent: third, that prosecutor has not sustained the burden of proof: fourth, that, as stated in the memorandum, adequate remedial measures are available: and fifth, that in any event no material loss to the city is at all probable.
Allocatur is therefore denied. *Page 415